Per Curiam.
Pursuant to section 463 of the Civil Practice Act, if the jury disagreement relates to one or more but not to all of the issues submitted to the jury, the court may direct the retrial of the issues as to which the jury disagreed and the entry of the verdict of the jury on such issues as were agreed upon. However, the successful party on the issues which the jury agreed upon is not entitled to enter judgment in his favor until after the final disposition of the case.
Judgments and order reversed, with ten dollars costs to appellant, and a retrial ordered of the issues as to which the jury disagreed.
All concur. Present — McCook, Shientag and Miller, JJ.